         Case 19-08135          Doc 31       Filed 11/12/19 Entered 11/12/19 10:03:54                    Desc Main
                                                Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Jeany L Dunlap                                           )       Case no. 19-08135
                                                                )
                                                                        Chapter 13
                                                                )
                                              Debtor            )       Judge: A. Benjamin Goldgar
                                                                )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Jeany L Dunlap                                                                   David M Siegel
    3919 Cornell Ave                                                                 790 Chaddick Dr
    Park City, IL 60085                                                              Wheeling,IL 60090


     Please take notice that on Friday, December 6, 2019 at 10:00 am, a representative of this office shall appear before the
     Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085 and
     present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF system on
     Tuesday, November 12, 2019.
                                                                            /s/ Carrie ODonnell
                                                                             For: Glenn Stearns, Trustee

                        MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307 (c)
    (6), and in support thereof, states the following:

    1. The debtor filed a petition under the Bankruptcy Code on March 22, 2019.
    2. The debtor plan was confirmed on June 14, 2019.

        A Summary of the debtor plan follows:

        Monthly Payment:           $720.00                                  Last Payment Received: September 24, 2019

         Amount Paid:             $2,566.14                                 Amount Delinquent:             $1,533.86

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Glenn Stearns
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
